Citation Nr: 0113986	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-17 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran served on active duty from October 1950 to April 
1952.  He died at the Department of Veterans Affairs (VA) 
Medical Center, Leavenworth, Kansas, in September 1999.  The 
appellant is the veteran's widow.  By a rating action dated 
in November 1999, the Regional Office (RO) denied entitlement 
to service connection for the cause of the veteran's death 
and entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  The appellant has appealed from those 
decisions.  More recently, in August 2000, the RO denied 
entitlement to accrued benefits.  No notice of disagreement 
with that decision has been received, and the Board will not 
address it further.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claims.  

2.  The veteran died in September 1999; the immediate cause 
of death was small cell carcinoma of the lung.  Conditions 
leading to the immediate cause of death were chronic 
obstructive pulmonary disease, atherosclerotic heart disease 
and hypertension.  Nicotine dependence was listed as an other 
significant condition contributing to death.  

3.  No complaints, diagnoses or findings of cancer were 
present during service or for many years thereafter.  At the 
time of the veteran's death, service connection was in effect 
for hypertension, evaluated as 10 percent disabling, and for 
hemorrhoids, rated as noncompensable.  

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death.  

5.  At the time of the veteran's death, he was not in receipt 
of a permanent total service-connected disability rating.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991) Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.312. (2000).  

2. The required criteria for eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met. 38 C.F.R. § 3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475,114 Stat. 2096 
(2000).  By virtue of the Statement of the Case issued during 
the pendency of the appeal, the appellant was given notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records and also obtained a medical opinion 
concerning this appeal.  

A review of the certificate of the veteran's death discloses 
that he died in September 1999 at the age of 67.  The 
immediate cause of death was small cell carcinoma of the 
lung.  Conditions leading to the immediate cause of death 
were chronic obstructive pulmonary disease, atherosclerotic 
heart disease and hypertension.  Nicotine dependence was 
listed as an other significant condition contributing to 
death.   An autopsy was not performed.

At the time of the veteran's death, service connection was in 
effect for hypertension, evaluated as 10 percent disabling, 
and for hemorrhoids, rated as noncompensable.  

The service medical records are negative for evidence of a 
respiratory disease, including lung cancer.  Chest X-rays at 
separation were noted to be essentially normal.  
Additionally, there is no evidence of atherosclerotic heart 
disease. Hypertension was noted at service separation in 
October 1961.  

Private medical records in the file are dated beginning in 
1988 when a blood pressure reading showed 198/106.  In 
November 1991, the veteran complained of shortness of breath 
when lying down.  Pharyngitis was diagnosed.  On VA 
examination in February 1993, blood pressure was 144/85.  X-
rays showed no active pulmonary disease and the pertinent 
diagnoses were: COPD with restrictive lung disease; pulmonary 
nodule; and hypertension.  VA treatment records show that the 
veteran was found to have a 190/94 reading in 1995 and that 
he took Clonidine for hypertension control.   

More recent VA medical records show that the veteran was 
treated on several occasions in 1999.  Treatment for 
respiratory complaints was among that provided.  It was noted 
in January 1999 that the veteran smoked one and a half packs 
of cigarettes a day.  COPD, severe, was among the diagnoses.  
He was advised to stop smoking and to increase the oxygen 
used at night.  Small cell carcinoma, extensive stage with 
liver metastasis by CT scan was noted in May 1999.  He was 
admitted at a VA facility in August 1999 with complaints of 
increased dyspnea, cough and weakness.  It was noted that he 
had not been getting chemotherapy for the past few weeks.  
The veteran was subsequently placed on life support, which 
was removed in September 1999.  The veteran died in September 
1999.  

In a November 1999 VA memorandum, an official from the rating 
board requested an opinion from a VA medical advisor.  It was 
noted that the veteran was service-connected for hypertension 
with a 10 percent evaluation, and that the death certificate 
listed hypertension as a contributory cause of death.  It was 
asked if the inclusion of hypertension on the death 
certificate sound medicine and if it could have been a 
causative factor, based on review of the medical records.  A 
VA medical doctor responded that the final hospital admission 
was for extreme weakness and difficulty breathing.  It was 
noted that there was progressive respiratory failure and that 
all therapy was directed to respiratory support.  It was 
stated that no cardiac factors were mentioned in the hospital 
record.  It was concluded that 1).  Hypertension included on 
the Death Certificate was apparently from ongoing VA record 
of diagnostic list and service connected disabilities; 2).  
No cardiac or hypertension evaluation or treatment was 
provided or required during the last illness; 3).  
Hypertension could not be considered a contributory factor 
accelerating or causing death of the veteran.  

Pertinent Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death. 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000).  A service-connected 
disability will be considered the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent 

assistance to the production of death. 38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection. Id.  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
Lathan v. Brown, 7 Vet. App 359 (1995).

A cardiovascular disease, including hypertension, and cancer 
are among the disabilities for which service connection may 
be granted, even if not established as incurred in service, 
if the disability is manifested to a degree of 10 percent or 
more within one year from the date of separation, provided 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307 are also satisfied. 38 C.F.R. §§ 3.307, 3.309 (2000).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. 38 C.F.R. § 3.312 (2000).

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service. 38 U.S.C.A. § 1103 (West Supp. 
2000).  This applies to all claims filed after June 9, 1998, 
as is the case in this instance. 

Analysis

The Board initially notes that the appellant has not 
contended, nor is there any competent evidence, that the 
veteran's service-connected hemorrhoids were in any way 
implicated in his death. Instead it is contended that 
hypertension lead to the conditions which ultimately caused 
his death.


It is undisputed in this case that the cause of the veteran's 
death was lung cancer, which was first diagnosed in the 
1990's, over 35 years after the veteran left service.  While 
it does not appear that the appellant contends that the 
veteran incurred lung cancer during service, for the sake of 
completeness the Board will discuss the question of direct 
service connection for the cause of the veteran's death.

As noted, the service medical records include no evidence of 
a pulmonary disorder and no evidence of lung cancer. The 
veteran's separation examination shows that the veteran's 
respiratory system was normal and that a chest X-ray was 
negative.

The post-service medical evidence shows that the veteran was 
treated for chronic obstructive pulmonary disease, and 
pneumonia. The initial medical evidence of lung cancer of 
record is dated in the 1990's, more than 35 years after 
service. There is no competent medical evidence, which 
relates the veteran's lung cancer to service.

Because there is no competent evidence of lung cancer in 
service or within a year of discharge from service, and no 
competent medical evidence which relates the veteran's post-
service lung cancer to service, direct service connection for 
the cause of the veteran's death on that basis is not is 
warranted.  

The appellant has asserted that the veteran's service-
connected hypertension was a significant factor in his death.   
It is noted that the Death Certificate includes hypertension 
as an underlying cause of the veteran's lung cancer.  
However, the record was reviewed by a VA medical advisor who 
has opined that hypertension could not be considered as a 
contributing cause of the veteran's death.  Reasons for this 
finding were provided.  It was noted that no cardiac or 
hypertension evaluation or treatment was provided or required 
during the last illness.  The examiner reviewed the veteran's 
records and opined that hypertension did not cause or 
accelerate the veteran's death.  Thus, in the case at hand, 
the Board finds that the record, and most significantly, the 
medical opinion, are sufficient to support a finding that 
service connection for the cause of the veteran's death is 
not warranted.  


Educational Assistance Under 38 U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability.  38 C.F.R. § 3.807(a).

In this case, the veteran was not service-connected for a 
permanent total service- connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related. 
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35; 38 C.F.R. § 3.807.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law. Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted"). Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis). Accordingly, the 
appellant's claim for Chapter 35 benefits must be denied on 
the basis of lack of entitlement under the law.



ORDER

Entitlement to service connection for the cause of death is 
denied.

Entitlement to educational assistance under the provisions of 
38 U.S.C.A. Chapter 35 is denied.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals




